       Case 3:20-cv-00166-DPM-JTR Document 4 Filed 06/23/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

CHRISTOPHER D. JONES                                                                 PLAINTIFF
ADC #611484

V.                             No. 3:20CV00166-DPM-JTR

KENDALL DRINKARD, Sergeant,
North Central Unit, et al.                                                     DEFENDANTS

                                             ORDER

       Plaintiff Christopher D. Jones (“Jones”) is a prisoner in the North Central Unit

of the Arkansas Division of Correction (“ADC”). He has filed a pro se § 1983

Complaint alleging that Defendants violated his constitutional rights. Doc. 2. Before

Jones may proceed with this case, the Court must screen his claims.1

       Jones alleges that, on May 11, 2020: (1) Defendants Sergeant Kendall

Drinkard, Sergeant Jeremy Alman, Corporal Alexander Delgado, and Corporal

Richard Collie used unnecessary and excessive force against him, causing injuries




       1
         The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a). The
Court must dismiss any claims that: (a) are legally frivolous or malicious; (b) fail to state a claim
upon which relief may be granted; or (c) seek monetary relief from a defendant who is immune
from such relief. Id. § 1915A(b). When making this determination, a court must accept the truth
of the factual allegations contained in the complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
Finally, a pro se complaint must be “liberally construed” and “held to less stringent standards than
formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).]
       Case 3:20-cv-00166-DPM-JTR Document 4 Filed 06/23/20 Page 2 of 2




to his head, face and shoulder; and (2) Defendant Major Keith Day “stood by” and

failed to intervene.

       The Court concludes, for screening purposes only, that Jones has pled a viable

§ 1983 claims against each of the Defendants and that his claims should be allowed

to proceed.

       IT IS THEREFORE ORDERED THAT:

       1.     Jones may PROCEED with his § 1983 claims against Sergeant Kendall

Drinkard, Sergeant Jeremy Alman, Corporal Alexander Delgado, Corporal Richard

Collie, and Major Keith Day.

       2.     The Clerk is directed to prepare a summons for Drinkard, Alman,

Delgado, Collie, and Day. The United States Marshal is directed to serve the

summons and Complaint (Doc. 2) and this Order on them, through the ADC

Compliance Division, without prepayment of fees and costs or security therefor.2

       DATED this 23rd day of June, 2020.


                                          ____________________________________
                                          UNITED STATES MAGISTRATE JUDGE




       2
         If any Defendant is no longer an ADC employee, the individual responding to service
must file a sealed statement providing the unserved Defendant’s last known private mailing
address.
                                             2
